
	

113 HR 2304 IH: For the relief of Amer Numan Adi.
U.S. House of Representatives
2013-06-06
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		V
		113th CONGRESS
		1st Session
		H. R. 2304
		IN THE HOUSE OF REPRESENTATIVES
		
			June 6, 2013
			Mr. Ryan of Ohio
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		For the relief of Amer Numan Adi.
	
	
		1.Permanent resident status for
			 Amer Numan Adi
			(a)In
			 generalNotwithstanding
			 subsections (a) and (b) of section 201 of the Immigration and Nationality Act,
			 Amer Numan Adi shall be eligible for issuance of an immigrant visa or for
			 adjustment of status to that of an alien lawfully admitted for permanent
			 residence upon filing an application for issuance of an immigrant visa under
			 section 204 of such Act or for adjustment of status to lawful permanent
			 resident.
			(b)Adjustment of
			 statusIf Amer Numan Adi
			 enters the United States before the filing deadline specified in subsection
			 (c), he shall be considered to have entered and remained lawfully and shall, if
			 otherwise eligible, be eligible for adjustment of status under section 245 of
			 the Immigration and Nationality Act as of the date of the enactment of this
			 Act.
			(c)Deadline for
			 application and payment of feesSubsections (a) and (b) shall
			 apply only if the application for issuance of an immigrant visa or the
			 application for adjustment of status is filed with appropriate fees within 2
			 years after the date of the enactment of this Act.
			(d)Reduction of
			 immigrant visa numberUpon
			 the granting of an immigrant visa or permanent residence to Amer Numan Adi, the
			 Secretary of State shall instruct the proper officer to reduce by 1, during the
			 current or next following fiscal year, the total number of immigrant visas that
			 are made available to natives of the country of the alien’s birth under section
			 203(a) of the Immigration and Nationality Act or, if applicable, the total
			 number of immigrant visas that are made available to natives of the country of
			 the alien’s birth under section 202(e) of such Act.
			(e)Denial of
			 preferential immigration treatment for certain relativesThe natural parents, brothers, and sisters
			 of Amer Numan Adi shall not, by virtue of such relationship, be accorded any
			 right, privilege, or status under the Immigration and Nationality Act.
			
